            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 1 of 11




        1   WO                                                                                    MW

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                               FOR THE DISTRICT OF ARIZONA
        8
                                                             No. CV-20-01552-PHX-JAT (JFM)
        9    Brandon Alexis Martinez Aguilera,
       10                          Petitioner,               ORDER
       11    v.
       12    William P. Barr, et al.,
       13                          Respondents.
       14
       15          Petitioner Brandon Alexis Martinez-Aguilera (A# 204-632-967), who is detained in
       16   the CoreCivic La Palma Correctional Center (“LPCC”), has filed, through counsel, a
       17   Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 and Complaint for Injunctive
       18   and Declaratory Relief (Doc. 1) and a Motion for Preliminary Injunction (Doc. 2). As
       19   follows, the Petition will be dismissed with leave to amend, and the Motion will be denied
       20   as moot.
       21   I.     Background
       22          Petitioner is a native and citizen of Mexico. On an unknown date, he entered the
       23   United States, and on July 31, 2018, he was granted Deferred Action for Childhood
       24   Arrivals (“DACA”), valid for two years, until July 30, 2020. (Doc. 1-7.)
       25          On August 16, 2018, Petitioner was convicted of disorderly conduct in violation of
       26   section 13-2904(A)(1) of the Arizona Revised Statutes and was sentenced to 180 days in
       27   jail, of which 179 days were suspended, along with 3 years of probation. He was also
       28   ordered to abstain from alcohol for the 3-year probation period, prohibited from having


JDDL
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 2 of 11




        1   contact with the victims, and fined a domestic violence family protection fee. In September
        2   2018, Petitioner was charged with “causing property damage to a hotel,” which was
        3   “dismissed after a misdemeanor compromise was approved by a judge on February 5,
        4   2019.” (Doc. 1-3 at 4.)
        5          Petitioner was issued a Notice to Appear (“NTA”) on May 31, 2019, charging him
        6   as removable from the United States pursuant to Immigration and Nationality Act
        7   § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the United States
        8   without having been admitted or paroled. Petitioner was then detained in the custody of
        9   the United States Department of Homeland Security (“DHS”), Immigration and Customs
       10   Enforcement (“ICE”). (Doc. 1-8.) On June 7, 2019, United States Citizenship and
       11   Immigration Services (“USCIS”) issued a Notice of Action stating that Petitioner’s DACA
       12   status and employment authorization was “terminated automatically as of the date [his]
       13   NTA was issued.” (Doc. 1-9.)
       14          Following a custody redetermination hearing on June 18, 2019, an immigration
       15   judge (“IJ”) ordered Petitioner released on bond in the amount of $8,000, and he was
       16   released the same day. (Doc. 1-4.) DHS appealed the IJ’s decision to the Board of
       17   Immigration Appeals (“BIA”). On April 24, 2020, the BIA sustained DHS’s appeal,
       18   vacated the IJ’s order, and ordered Petitioner to be detained without bond. (Doc. 1-3.) The
       19   BIA found the IJ’s “decision include[d] clearly erroneous findings of fact regarding the
       20   [Petitioner’s] criminal history that were not properly considered”1 and concluded that he
       21   had “not satisfied his burden to show that he is a not a danger to the community.” (Id. at
       22   4.) On August 4, 2020, Petitioner was again detained. (Doc. 1 ¶ 4.)
       23   ....
       24   ....
       25
       26
                   1
                     The BIA found that the IJ was clearly erroneous in finding Petitioner’s 2018
            conviction was for disorderly conduct, rather than for domestic violence; finding that
       27   Petitioner had been placed on probation for his 2018 conviction, when he had been
            sentenced to jail; and finding Petitioner’s criminal activity was not preceded or followed
       28   by any additional criminal conduct, when the record reflected that he had been criminally
            charged for a later separate offense. (Doc. 1-3 at 4.)


JDDL
                                                       -2-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 3 of 11




        1   II.    Petition
        2          In the Petition, Petitioner names former United States Attorney General William
        3   Barr, former Acting DHS Secretary Chad Wolf, ICE Phoenix Field Office Director Albert
        4   Carter, former USCIS Senior Official Performing the Duties of the Director Kenneth T.
        5   Cuccinelli, USCIS Field Office Director John Ramirez, and USCIS District Director Mario
        6   Ortiz. Petitioner brings four grounds for relief.
        7          In Ground One, entitled “Unlawful Punishment,” Petitioner claims that his detention
        8   is presumptively punitive and violates the Due Process Clause of the Fifth Amendment.
        9   He alleges that, unlike “his criminal counterparts,” Respondents are not releasing
       10   immigration detainees, and “[d]etention itself exposes [Petitioner] to an unacceptable risk
       11   of contracting COVID-19 and suffering bodily harm or death as a result.”
       12          In Ground Two, entitled “Special Relationship,” Petitioner claims that his continued
       13   detention violates the Due Process Clause of the Fifth Amendment because Respondents
       14   have failed to provide him reasonable care and safety while in their custody. He alleges
       15   “Respondents are subjecting [him] to [a] heightened risk of contracting COVID-19, for
       16   which there is no vaccine, known treatment, or cure,” and thereby “subjecting [him] to a
       17   substantial risk of serious harm.”
       18          In Ground Three, entitled “Revocation of DACA,” Petitioner claims that
       19   Respondents’ automatic termination of his DACA status based on an NTA, without notice
       20   or an opportunity to respond, was arbitrary and capricious in violation of the
       21   Administrative Procedures Act (“APA”) and the Due Process Clause of the Fifth
       22   Amendment.
       23          In Ground Four, Petitioner claims that the BIA’s “failure to apply the correct
       24   standard of review against its own regulations” amounts to an error of law and violates
       25   Petitioner’s rights under the Due Process Clause “because it allows the government to
       26   infringe on his fundamental liberty interests.”
       27          Petitioner asks the Court to: (1) issue a writ of habeas corpus for his immediate
       28   release from detention; (2) declare that “Respondents’ continued detention in civil


JDDL
                                                        -3-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 4 of 11




        1   immigration custody of individuals at increased risk for severe illness, including persons
        2   with underlying medical conditions that may increase the risk of serious COVID-19,
        3   violates the Due Process Clause”; (3) order Respondents to review Petitioner’s “bond
        4   appeal under the correct standard of review”; (4) order Respondents to “reinstate
        5   [Petitioner’s] DACA status and allow him to have the remainder of his DACA status until
        6   it expires or alternatively allow [him] to respond to the termination notice of his DACA
        7   status”; (5) enjoin Respondents from removing him from the United States; and (6) award
        8   him costs and reasonable attorneys’ fees under the Equal Access to Justice Act.
        9   III.   Discussion
       10          A federal district court is authorized to grant a writ of habeas corpus under
       11   28 U.S.C. § 2241 where a petitioner is “in custody under or by color of the authority of the
       12   United States . . . in violation of the Constitution or laws or treaties of the United States.”
       13   28 U.S.C. §§ 2241(c)(1), (3). The writ of habeas corpus historically “provide[s] a means
       14   of contesting the lawfulness of restraint and securing release.” Department of Homeland
       15   Security v. Thuraissigiam, 591 U.S. ___, 140 S. Ct. 1959, 1969 (2020); see also Munaf v.
       16   Geren, 553 U.S. 674, 693 (2008); Trinidad y Garcia v. Thomas, 683 F.3d 952, 956 (9th
       17   Cir. 2012) (habeas corpus “provides a remedy to non-citizens challenging executive
       18   detention.”).
       19          Habeas corpus review in federal district court is not available for claims “arising
       20   from the decision or action by the Attorney General to commence proceedings, adjudicate
       21   cases, or execute removal orders,” 8 U.S.C. § 1252(g), “arising from any action taken or
       22   proceeding brought to remove an alien,” 8 U.S.C. § 1252(b)(9), or “challeng[ing] a
       23   ‘discretionary judgment’ by the Attorney General or a ‘decision’ that the Attorney General
       24   has made regarding [an alien’s] detention or release,” Demore v. Kim, 538 U.S. 510, 516
       25   (2003) (discussing 8 U.S.C. § 1226(e)); see also 8 U.S.C. § 1252(a)(2)(B)(ii) (precluding
       26   review of other discretionary decisions and actions specified by statute). 2 The limitation
       27
                   2
       28            See also Patchak v. Zinke, 583 U.S. ___, 138 S. Ct. 897, 905 (2018) (finding the
            jurisdiction-stripping provision which “applie[d] ‘[n]otwithstanding any other provision of


JDDL
                                                         -4-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 5 of 11




        1   on review of discretionary determinations “does not, however, preclude ‘habeas
        2   jurisdiction over constitutional claims or questions of law.’” Hernandez v. Sessions, 872
        3   F.3d 976, 987 (9th Cir. 2017) (quoting Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th
        4   Cir. 2011)); see also Singh v. Holder, 638 F.3d 1196, 1202 (9th Cir. 2011) (“claims that
        5   the discretionary process itself was constitutionally flawed[,] are ‘cognizable in federal
        6   court.’” (citations omitted)). But “[h]abeas jurisdiction over such legal and constitutional
        7   claims is proper only if they are ‘colorable,’ i.e., ‘the claim must have some possible
        8   validity.’” Hernandez, 872 F.3d at 988 (citation omitted).
        9          District courts are directed to screen habeas corpus petitions before requiring the
       10   government to file a response. A district court may summarily dismiss a habeas corpus
       11   petition “[i]f it plainly appears from the petition and any attached exhibits that the petitioner
       12   is not entitled to relief in the district court.” Rule 4, foll. 28 U.S.C. § 2254.3 See also
       13   McFarland v. Scott, 512 U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss
       14   summarily any habeas petition that appears legally insufficient on its face”); Clayton v.
       15   Biter, 868 F.3d 840, 845 (9th Cir. 2017) (“District courts adjudicating habeas petitions
       16   . . . are instructed to summarily dismiss claims that are clearly not cognizable.”); Gutierrez
       17   v. Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983) (Rule 4 “explicitly allows a district court to
       18   dismiss summarily the petition on the merits when no claim for relief is stated”).
       19          A.     Grounds One and Two – Detention Conditions
       20          Petitioner’s challenges to his continued detention during the COVID-19 pandemic
       21   fail to state a claim for habeas corpus relief. Petitioner does not articulate any specific non-
       22   conclusory grounds or facts to support that the extraordinary remedy of release is necessary
       23   to cure any alleged violation of his constitutional rights. See Munaf, 553 U.S. at 693 (“The
       24   question, [] even where a habeas court has the power to issue the writ, is whether this be a
       25
            law,’” included “the general grant of federal-question jurisdiction, 28 U.S.C. § 1331”);
       26   5 U.S.C. § 701(a)(1) (the APA does not apply “to the extent that . . . statutes preclude
            judicial review.”).
       27
                   3
                    The Rules Governing Section 2254 Cases in the United States District Courts apply
       28   to habeas corpus proceedings under § 2241. See Rule 1(b), foll. 28 U.S.C. § 2254.


JDDL
                                                          -5-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 6 of 11




        1   case in which that power ought to be exercised.” (internal quotations and alternation
        2   omitted)); Swann v. Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 1, 16 (1971) (“As with
        3   any equity case, the nature of the violation determines the scope of the remedy.”); Roman
        4   v. Wolf, 977 F.3d 935, 942 (9th Cir. 2020) (finding the district court “was permitted to
        5   order the reduction of [an ICE detention facility’s] population, which may have required
        6   the release of some detainees, if such a remedy was necessary to cure the alleged
        7   constitutional violations”). The fact that other district courts have granted release does not
        8   confer legal or factual grounds for release in this case. See Roman, 977 F.3d at 945-6
        9   (advising that “[t]he district court should refrain from relying on declarations filed in other
       10   litigation” and any relief granted should reflect the current facts and medical evidence
       11   presented in the case).
       12          Similarly, Petitioner’s allegations are far too generalized and conclusory to support
       13   a claim of unconstitutional conditions of confinement. See Bell v. Wolfish, 441 U.S. 520,
       14   535–39 (1979); Roman, 977 F.3d at 943–44. Petitioner does not allege that there are any
       15   specific circumstances that create a substantial risk that he will suffer serious harm. While
       16   he cites to a May 2020 district court decision which found conditions posed a substantial
       17   risk of serious harm to a medically vulnerable detainee in LPCC, Petitioner fails to address
       18   how that decision relates to his individual characteristics or circumstances. Nor does
       19   Petitioner set forth any specific allegations concerning the actual conditions, policies, or
       20   practices in place in LPCC concerning COVID-19 that he claims are unconstitutional.
       21   Instead, he only points to the number of positive detainees and generally alleges that he “is
       22   subjected to close physical contact with ICE officers, detention center staff, and other
       23   detainees without providing them [sic] with masks, gloves, adequate hand sanitizer,
       24   distance, or other measures mandated by experts, government officials, and the CDC to
       25   protect people from infection” (Doc. 1 ¶ 118), without offering any specific supporting
       26   facts, declarations, or other evidence. Absent more, Petitioner fails to state a colorable
       27   claim that Respondents have acted in some constitutionally deficient manner with respect
       28   to the conditions under which he is detained or that his continued detention poses an


JDDL
                                                         -6-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 7 of 11




        1   unconstitutional risk of harm that warrants his release from detention. See James v. Borg,
        2   24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations which are not supported by a
        3   statement of specific facts do not warrant habeas relief.”).
        4          B.     Ground Three – DACA Termination
        5          Petitioner also fails to state a cognizable claim arising from the termination of his
        6   DACA status and the initiation of his removal proceedings. First, Petitioner lacks standing
        7   to challenge the revocation of his DACA status by USCIS, because success on the merits
        8   of his claim would not provide him with the redress he seeks–the reinstatement of his
        9   DACA status.4 Petitioner’s DACA status, when issued, was valid for two years, until July
       10   2020, and would have expired before he filed this action. He does not set forth any
       11   allegations or claims that, but for USCIS’s decision, he would have valid DACA status or
       12   would be eligible to renew his status now. Therefore, even if the Court determined that the
       13   termination of Petitioner’s DACA status was unconstitutional or in violation of the APA,
       14   reversal of that decision would not lead to the restoration of his status, making his claimed
       15   injury not redressable by this Court.
       16          In so far as Petitioner seeks to enjoin his removal by ICE and appears to claim that
       17   he should not have been placed in removal proceedings before his DACA status had been
       18   terminated (see Doc. 1 ¶¶ 79-88), his claim arises from Respondents’ decision or action to
       19   commence removal proceedings and to execute his removal, which is barred by 8 U.S.C.
       20   § 1252(g). See Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471, 485
       21   (1999) (“Section 1252(g) seems clearly designed to give some measure of protection to ‘no
       22   deferred action’ decisions and similar discretionary determinations”); Garcia-Herrera v.
       23   Asher, 585 Fed. App’x 439, 440 (9th Cir. 2014) (concluding that challenge to “ICE’s
       24   decision not to delay [] removal pending the adjudication of [the petitioner’s] application
       25
                   4
       26            A party invoking federal jurisdiction bears the burden of demonstrating standing
            for each claim alleged and for each form of relief sought. Davis v. FEC, 554 U.S. 724, 734
       27   (2008). To establish Article III standing, a the party “must show (1) an injury in fact, (2)
            a sufficient causal connection between the injury and the conduct complained of, and (3) a
       28   likelihood that the injury will be redressed by a favorable decision.” Susan B. Anthony List
            v. Driehaus, 573 U.S. 149, 157-58 (2014) (quotation marks and brackets omitted).


JDDL
                                                        -7-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 8 of 11




        1   for relief under DACA” was barred from review under § 1252(g)); Balogun v. Sessions,
        2   330 F. Supp. 3d 1211, 1217 (C.D. Cal. 2018) (finding § 1252(g) bar could not be avoided
        3   “by describing [the] claim as an attack on ICE’s failure to follow its internal guidance”);
        4   cf. Department of Homeland Security v. Regents of the University of California, 591 U.S.
        5   ___, 140 S. Ct. 1891, 1907 (2020) (finding § 1252(g) did not bar challenge to the rescission
        6   of the DACA program itself because it was “not a decision to ‘commence proceedings,’
        7   much less to ‘adjudicate’ a case or ‘execute’ a removal order”); Inland Empire-Immigrant
        8   Youth Collective v. Nielsen, No. 5:17-cv-02048-PSG-SHK, 2018 WL 4998230, at *12
        9   (C.D. Cal. Apr. 19, 2018) (“Plaintiffs challenge neither the issuance of NTAs nor the
       10   [DHS’s] decisions to commence removal proceedings, review of which would indeed be
       11   barred by § 1252(g).”).
       12          C.     Ground Four – Bond Appeal
       13          Lastly, Petitioner claims that in granting him release on bond, “the IJ properly
       14   considered [his] criminal history” and the “determination that [he was] neither dangerous
       15   nor a sufficient flight risk to deny bond [was] plausible” and based “on the totality of the
       16   evidence presented by both parties.” (Doc. 1 ¶¶ 102-103.) He argues that on appeal of that
       17   decision, “the BIA substituted its own reading of the evidence for that of the IJ without
       18   applying the deference required by the clear error standard of review” (id. ¶ 104), and by
       19   “[e]ngaging in its own fact finding as to [Petitioner’s] rehabilitation the BIA committed an
       20   error of law under the BIA’s own regulations and violate[d] due process” (id. ¶ 107).
       21          Petitioner’s challenge to the BIA’s bond appeal decision fails to present a colorable
       22   claim of constitutional or legal error. “Although the BIA may not engage in de novo
       23   factfinding and may only review the IJ’s findings under the clearly erroneous standard, the
       24   BIA may review ‘legal questions, discretion, and judgment ... de novo.’” Perez-Palafox v.
       25   Holder, 744 F.3d 1138, 1145 (9th Cir. 2014) (quoting 8 C.F.R. § 1003.1(d)(3)(ii))). In this
       26   instance, the BIA stated the standard of review, identified each of the IJ’s factual findings
       27   concerning his criminal record that it found to be clearly erroneous, explained the reasons
       28   for finding clear error, and then determined that the facts, when assessed against the


JDDL
                                                        -8-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 9 of 11




        1   relevant factors, led to the conclusion that Petitioner had not met his burden to show that
        2   he was not a danger to the community.          “The relative weight of [the petitioner’s]
        3   rehabilitation in the balancing process is not ‘factfinding’ subject to the clearly erroneous
        4   standard of review; it is a matter of discretion and judgment and is subject to de novo
        5   review by the BIA.” Guevara v. Gonzales, 472 F.3d 972, 975 (7th Cir. 2007); see also
        6   Matter of Siniauskas, 27 I. & N. Dec. 207, 207 (BIA 2018) (“An alien in a custody
        7   determination under . . . 8 U.S.C. § 1226(a), must establish to the satisfaction of the
        8   Immigration Judge and the Board that he or she does not present a danger . . .” (emphasis
        9   added)).
       10          Petitioner does not dispute the BIA’s clear error findings concerning his criminal
       11   record and does not argue that the factors considered could not support the BIA’s
       12   determination as a matter of law,5 nor does he contend he was prevented from presenting
       13   his case or otherwise denied some specific due process right during his proceedings.
       14   Rather, he argues that the BIA improperly rejected the IJ’s determination that the evidence
       15   of Petitioner’s rehabilitation outweighed his criminal history. Thus, although framed as an
       16   alleged due process violation and question of law, his claim ultimately challenges the
       17   discretionary weighing of the evidence and decision by the BIA, which does not present a
       18   colorable claim for habeas corpus review. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644
       19   (9th Cir. 2012) (“abuse of discretion challenges recast as alleged due process violations do
       20   not present sufficiently colorable constitutional questions”); Mendez-Castro v. Mukasey,
       21   552 F.3d 975, 980–81 (9th Cir. 2009) (finding challenge to a discretionary determination
       22   that would require the court to reweigh the facts and implicated the “value judgment” of
       23   the person or entity deciding the issue was merely “an attempt to ‘cloak [] an abuse of
       24   discretion argument’ in the garb of a question of law” (citations omitted)); Wallace v.
       25
       26          5
                     Cf. Singh, 638 F.3d at 1206 (“The Guerra factor most pertinent to assessing
            dangerousness directs immigration judges to consider ‘the alien’s criminal record,
       27   including the extensiveness of criminal activity, the recency of such activity, and the
            seriousness of the offenses.’” (quoting Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA
       28   2006))).


JDDL
                                                        -9-
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 10 of 11




        1    Gonzales, 463 F.3d 135, 140–41 (2d Cir. 2006) (dismissing “an ‘abuse of discretion’ claim
        2    disguised as a question of law” which alleged the BIA engaged in impermissible
        3    factfinding in determining “the IJ erred in finding adequate evidence of rehabilitation
        4    which would outweigh the negative criminal history”).
        5           Accordingly, finding Petitioner has failed to state cognizable or colorable grounds
        6    for relief, the Court will dismiss the Petition and deny the motion for injunctive relief as
        7    moot. See Munaf, 553 U.S. at 692 (where a detainee’s claims do not state grounds upon
        8    which habeas corpus relief may be granted, the petition should be promptly dismissed, and
        9    no injunction should be entered). Because the Petition may possibly be amended to state
       10    a claim, the Court will dismiss the Petition with leave to file an amended petition that cures
       11    the deficiencies outlined above.6
       12    IT IS ORDERED:
       13           (1)     Petitioner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 and
       14    Complaint for Injunctive and Declaratory Relief (Doc. 1) is dismissed without prejudice,
       15    with leave to amend. Petitioner shall have 30 days from the date this Order is filed to file
       16    an amended petition.
       17           (2)     The Clerk of Court shall enter a judgment of dismissal without prejudice of
       18    this action, without further notice to Petitioner, if Petitioner fails to file an amended petition
       19    within 30 days from the filing date of this Order and deny any pending unrelated motions
       20    as moot.
       21           (3)     Petitioner’s Motion for Preliminary Injunction (Doc. 2) is denied as moot.
       22    ....
       23
       24           6
                      Petitioner is advised that an amended petition may not incorporate any part of the
       25    original petition by reference, including any attached supporting materials. An amended
             petition supersedes the original petition. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
       26    1992); Hal Roach Studios v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
             1990). After amendment, the previous petition is treated as nonexistent. Ferdik, 963 F.2d
       27    at 1262. Thus, any ground for relief that was raised in the previous petition and that was
             voluntarily dismissed or was dismissed without prejudice is waived if it is not alleged in
       28    the amended petition. Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en
             banc).


JDDL
                                                           - 10 -
            Case 2:20-cv-01552-JAT--JFM Document 6 Filed 01/21/21 Page 11 of 11




        1          (4)    Petitioner must immediately file a “Notice of Change in Status” with the
        2    Clerk of Court upon any material change in Petitioner’s custody or immigration status.
        3    Any request for relief must be made by separate motion and may not be included in the
        4    Notice.
        5          Dated this 21st day of January, 2021.
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                      - 11 -
